DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Hyndman in view of Kirk et al disclose a method comprising: determining, for a user located at a user location corresponding to a first listening point in a free-viewpoint rendering, a spatial rendering point extension, where the spatial rendering point extension comprises at least one location having at least a different second listening point in the free-viewpoint rendering; and while the user is at the user location, rendering, with a processing device, to the user at least one audio object based upon the spatial rendering point extension, where the rendering of the at least one audio object, based upon the spatial rendering point extension, allows the user to hear the at least one audio object based upon the different second listening point, comprising at least one of: where the at least one audio object would not be heard without rendering based upon the spatial rendering point extension while the user is at the user location, where the at least one audio object would be heard at a higher level with rendering based upon the spatial rendering point extension than without rendering based upon the spatial rendering point extension while the user is at the user location, or where the spatial rendering point extension allows the user to hear the at least one audio object in a controlled manner while the user is at the user location during .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “where rendering to the user the at least one audio object based upon the spatial rendering point extension further comprises: determining at least one secondary spatial rendering based on the spatial rendering point extension; and mixing the at least one audio object in the at least one secondary spatial rendering at a respective playback level for each of the at least one audio object with a spatial rendering for the user located at a location corresponding to a free-viewpoint rendering”

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651